



Exhibit 10.34


EXECUTION VERSION


THIRD AMENDMENT


THIS THIRD AMENDMENT, dated as of August 16, 2016 (this “Amendment”), is among
DIEBOLD, INCORPORATED, an Ohio corporation (the “Company”) and JPMORGAN CHASE
BANK, N.A., a national banking association, as Administrative Agent, and applies
with respect to that certain Credit Agreement, dated as of November 23, 2015, as
amended by that certain Replacement Facilities Effective Date Amendment, dated
as of December 23, 2015 and that Second Amendment, dated as of May 6, 2016 (the
“Existing Credit Agreement”, as amended by this Amendment and as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”). Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Existing Credit Agreement (as hereinafter
defined).
ARTICLE I. AMENDMENT. Pursuant to Section 8.2.5 of the Existing Credit
Agreement, Section 9.1(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
“(a) The Company hereby unconditionally and irrevocably guarantees to the
Secured Parties and their respective successors, endorsees, transferees and
assigns, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations (for the
avoidance of doubt, other than Obligations for which the Company is already the
direct obligor); and”
ARTICLE II. MISCELLANEOUS.
2.1    On and after the date hereof, references in the Credit Agreement or in
any other Loan Document to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby and as further amended, restated,
modified or supplemented from time to time. This Amendment shall constitute a
Loan Document.
2.2    This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Amendment by telecopy or
electronic mail message shall be effective as delivery of a manually executed
counterpart of this Amendment.
2.3    This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
2.4    Any provision in this Amendment that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Amendment are declared to be severable.


[Remainder of page intentionally blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


DIEBOLD, INCORPORATED
By:
 
/s/ Steve Wolgamott

Name: Steve Wolgamott
Title: Vice President & Assistant Treasurer






--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:
 
/s/ Lisa Whatley

Name: Lisa Whatley
Title: Managing Director




